DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant's arguments received on 05/26/2021 in which claims 11 and 18-20 are amended, claim 11 and 20 are independent claims. Claims 1-10 and 12 are canceled, New added claims 26-30. Claims 11 and 13-30 have been examined and are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-19 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over by Takana (US 2007/0241354 A1; hereinafter ‘Takana’), in view of IRINODA (US 2011/0304682 A1; hereinafter ‘Irinoda’).
Regarding independent claim 11, Tanaka’s Fig. 15-18 and [0121] discloses a semiconductor device, comprising:

a second light emitting structure (left or right portion of LED, see Fig. 15, [0121]) comprising a third DBR layer (another first DBR layer 4 (4a, 4b), [0046 and 0060]) of the first conductivity type (an p-type, [0046]), a second active layer (another an active layer 6, [0046]) disposed on the third DBR layer (another first DBR layer 4 (4a, 4b)), and a fourth DBR layer (another second DBR layer 8 (8a, 8b), [0046 and 0064]) of the second conductivity type (an n-type, [0046]) disposed on the second active layer (another an active layer 6);
Tanaka figure 15-18 show the array of LED forming on substrate comprising (electrode 25 electrically connects the n-side electrode 15 to the n-side pad electrode 23, and p-side electrode 17 is electrically connected to the p-side pad electrode 33) disposed spaced apart from the second DBR layer (second DBR layer 8 (8a, 8b), see Fig. 15) and the fourth DBR layer (another second DBR layer 8 (8a, 8b), see Fig. 15), and comprising a first conductivity type DBR layer (first DBR layer 4 (4a, 4b) in the region 11b, see Fig. 15) and a second conductivity type DBR layer (second DBR layer 8 (8a, 8b) in the region of 11b, see Fig. 15) disposed on the first conductivity type DBR layer (first DBR layer 4 (4a, 4b) in the region 11b, see Fig. 15); and

the first DBR layer (first DBR layer 4 (4a, 4b)), the third DBR layer (another first DBR layer 4 (4a, 4b)), and the first conductivity type DBR layer (first DBR layer 4 (4a, 4b) in the region 11b, see Fig. 15) are integrally connected (completed unit connection) and arranged (place in a certain order), and
Tanaka does not explicitly disclose
a dummy structure,
wherein, when viewed from an optical axis direction of light emitted from the first and second light emitting structures, the first and second light emitting structures are disposed in a first region, and the dummy structure does not generate light and is disposed around the first region in a closed loop shape to surround the first region and be spaced apart from the first and second light emitting structures.
Irinoda’s Fig. 3-4 discloses the surface emitting laser array 100 comprising the dummies 100d having approximately the same shapes as those of the light emission parts 100a are formed around the 32 light emission parts 100a so that the 32 light emission parts 100a can be formed in approximately the same condition. These 100d that is non-light emitting region. Therefore, these 100d is considered as a dummy structure of surface emitting laser array 100, see Fig. 4 and [0062 and 0078]). 

It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Irinoda to teachings of Tanaka such as applied the dummy structure 100d does not generate light and is disposed around the first region in a closed loop shape to surround the first region and be spaced apart from the first and second light emission parts 100a (Irinoda, Fig. 4) of Irinoda to surround the first region and be spaced apart from the first and second light emitting structures in a closed loop shape (Tanaka Fig. 15-18) of Tanaka to modify the dummy structure for Tanaka light emitting structures. One of ordinary skill in the art would have been motivated to make this modification in order to increase the number of the light emission parts 100a in the main scan correspondence direction and/or further reduce the interval d2 by narrowing the pitch d1 in the sub-scan correspondence direction, or reducing the magnification of the optical system (Irinoda, [0119]).
Regarding claim 13, Tanaka’s Fig. 15-18 and [0121] discloses the semiconductor device according to claim 11, comprising 
a second electrode (17/33 left or right portion of LED see Fig. 15, [0056-0057]) electrically connected with the second DBR layer (second DBR layer 8 (8a, 8b)) and the fourth DBR layer (another second DBR layer 8 (8a, 8b)).
Regarding claim 14, Tanaka’s Fig. 15-18 and [0121] discloses the semiconductor device according to claim 11, comprising 
a first bonding pad (41, Fig. 15, [0052]), wherein the first bonding pad is electrically connected with the first conductivity type DBR layer (first DBR layer 4 (4a, 4b) in the region 11b, see Fig. 15) of the dummy structure (Note: The light-emitting part 11 is formed with semi-insulated current-narrowing region 11a allow the current go through the area. Another the region of light-emitting part 11 is region 11b is current blocking region is considered as a dummy structure of LED, see Fig. 15 and [0048]. Therefore, the region 11b is disclosed as the dummy structure), and
wherein the first bonding pad (41, Fig. 15) is disposed spaced apart from the second DBR layer (second DBR layer 8 (8a, 8b), see Fig. 15) and the fourth DBR layer (another second DBR layer 8 (8a, 8b), see Fig. 15).
Regarding claim 15, Tanaka’s Fig. 15-18 and [0121] discloses the semiconductor device according to claim 14, comprising 
a second bonding pad (another 41, Fig. 15, [0052]), wherein the second bonding pad is electrically connected with the second DBR layer (second DBR layer 8 (8a, 8b), 
wherein the second bonding pad (another 41, Fig. 15) is disposed spaced apart from the first bonding pad (41, Fig. 15).
Regarding claim 16, Tanaka’s Fig. 15-18 and [0121] discloses the semiconductor device according to claim 11, comprising 
an insulating layer (19, see Fig. 15, [0049]) disposed between each of the first light emitting structure (left or right portion of LED, see Fig. 15, [0121]), the second light emitting structure (left or right portion of LED, see Fig. 15, [0121]), and the dummy structure (Note: The light-emitting part 11 is formed with semi-insulated current-narrowing region 11a allow the current go through the area. Another the region of light-emitting part 11 is region 11b is current blocking region is considered as a dummy structure of LED, see Fig. 15 and [0048]. Therefore, the region 11b is disclosed as the dummy structure).
Regarding claim 17, Tanaka’s Fig. 15-18 and [0121] discloses the semiconductor device according to claim 11, comprising 
an insulating layer (19, see Fig. 15, [0049]) disposed between each of the second DBR layer (second DBR layer 8 (8a, 8b), see Fig. 15), the fourth DBR layer (another second DBR layer 8 (8a, 8b), see Fig. 15), and the second conductivity type DBR layer (second DBR layer 8 (8a, 8b) in the region of 11b, see Fig. 15).
Regarding claim 18, Tanaka’s Fig. 15-18 and [0121] discloses the semiconductor device according to claim 11, wherein 
the first DBR layer (first DBR layer 4 (4a, 4b)), the third DBR layer (another first DBR layer 4 (4a, 4b)), and the first conductivity type DBR layer (first DBR layer 4 (4a, 4b) in the region 11b, see Fig. 15) are disposed to overlap with each other in a direction perpendicular to the optical axis direction (i.e., perpendicular with substrate where is the first and second light emitting structures are disposed on, see Fig. 15).
Regarding claim 19, Tanaka’s Fig. 15-18 and [0121] discloses the semiconductor device according to claim 11, wherein 
the first DBR layer, the third DBR layer, and the first conductivity type DBR layer are physically connected each other in a direction perpendicular to the optical axis direction (i.e., perpendicular with substrate where is the first and second light emitting structures are disposed on, see Fig. 15).
Regarding claim 28, Tanaka’s Fig. 15-18 and [0121] discloses the semiconductor device according to claim 14, wherein 
the first bonding pad (41, Fig. 15, [0052]) is disposed to overlap with the first conductivity type DBR layer (first DBR layer 4 (4a, 4b) in the region 11b, see Fig. 15) in the optical axis direction (i.e., perpendicular with substrate where is the first and second light emitting structures are disposed on, see Fig. 15).
Regarding claim 29, Tanaka’s Fig. 15-18 and [0121] discloses the semiconductor device according to claim 15, wherein 
the second bonding pad (another 41, Fig. 15, [0052]) is disposed to overlap with the second DBR layer (second DBR layer 8 (8a, 8b), [0046 and 0064]) and the fourth DBR layer (another second DBR layer 8 (8a, 8b), [0046 and 0064]) in the optical axis direction (i.e., perpendicular with substrate where is the first and second light emitting structures are disposed on, see Fig. 15).
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over by IRINODA (US 2011/0304682 A1; hereinafter ‘Irinoda’), in view of Takana (US 2007/0241354 A1; hereinafter ‘Takana’).
Regarding claim 21, Irinoda’s Fig. 4-5 and 12 discloses the semiconductor device according to claim 20, comprising:
the first conductivity type DBR layer (103) of the dummy structure (100d), and disposed to overlap with the second region in the optical axis direction (see Fig. 5 and 12); and
the second DBR layer (107) and the fourth DBR layer (107), and disposed to overlap with the first region in the optical axis direction (see Fig. 5 and 12).
Irinoda does not explicitly disclose
a first bonding pad electrically connected with the first conductivity type DBR layer,
a second bonding pad electrically connected with the second DBR layer and the fourth DBR layer,
Takana’s Fig. 15-18 and [0121] discloses a first bonding pad (41, Fig. 15, [0052]) electrically connected with the first conductivity type DBR layer (first DBR layer 4 (4a, 4b), [0046 and 0060]),
a second bonding pad (another 41, Fig. 15, [0052]) electrically connected with the second DBR layer (second DBR layer 8 (8a, 8b), [0046 and 0064]) and the fourth DBR layer (another second DBR layer 8 (8a, 8b), [0046 and 0064]),
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Tanaka to teachings of Irinoda such as applied the first bonding pad 41 and second bonding pad 41 (Tanaka, Fig. 15-18) of Tanaka electrically connected with the first conductivity type DBR layer (103 first light emission parts 100a) and electrically connected with the second DBR layer (107 first light emission parts 100a) and the fourth DBR layer (107 second light emission parts 100a) (Irinoda Fig. 5 and 12) of Irinoda. One of ordinary skill in the art would have been motivated to make this modification in order provide electrically connected between driving circuit to the semiconductor light-emitting device, the semiconductor photodetecting device to the amplifier circuit, and the amplifier circuit to the module (Tanaka, [0125]).
Regarding claim 22, Irinoda in view of Tanaka disclose the semiconductor device according to claim 21, comprising 
a first electrode (15/23 left or right portion of LED, see Fig. 15, [0051-0052]) electrically connected with the first DBR layer (first DBR layer 4 (4a, 4b), see Fig. 15), the third DBR layer (another first DBR layer 4 (4a, 4b)), the first conductivity type DBR layer (first DBR layer 4 (4a, 4b)), and the first bonding pad (41).
Regarding claim 23, Irinoda in view of Tanaka disclose the semiconductor device according to claim 21, comprising a second electrode (17/33 left or right portion of LED see Fig. 15, [0056-0057]) electrically connected with the second DBR layer (second DBR layer 8 (8a, 8b), see Fig. 15), the fourth DBR layer (another second DBR layer 8 (8a, 8b), [0046 and 0064]), and the second bonding pad (another 41).
Regarding claim 24, Irinoda in view of Tanaka disclose the semiconductor device according to claim 21, wherein the first bonding pad (41) is electrically connected with the first conductivity type DBR layer (first DBR layer 4 (4a, 4b)), and
wherein the first bonding pad (41) is disposed space apart from the second DBR  layer (second DBR layer 8 (8a, 8b)) and the fourth DBR layer (another second DBR layer 8 (8a, 8b)).
Regarding claim 25, Irinoda in view of Tanaka disclose the semiconductor device according to claim 21, wherein the second bonding pad (another 41) is electrically connected with the second DBR layer (second DBR layer 8 (8a, 8b)) and the fourth DBR layer (another second DBR layer 8 (8a, 8b)), and
wherein the second bonding pad (another 41) is disposed space apart from the first bonding pad (41).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by IRINODA (US 2011/0304682 A1; hereinafter ‘Irinoda’).
Regarding independent claim 20, Irinoda’s Fig. 4-5 and 12 discloses a semiconductor device, comprising: (Figure 4 show the light emission parts 100a are formed around the 32 light emission parts 100a so that the 32 light emission parts 100a can be formed in approximately the same condition, [0062]).
first and second light emitting structures (from left and in the X-axis direction show first light emission parts 100a and second light emission parts 100a, see Fig. 4 and 12 in array) disposed in a first region (where is the region of first light emission parts 100a and second light emission parts 100a have been formed, see Fig. 4 and 12); and 
a dummy structure (100d, [0062]) disposed in a second region (where is the region of 100d have been form, see Fig. 4 and 12 in array) that is around the first region in a closed loop shape to surround the first region (see Fig. 4) and be spaced apart from the first and second light emitting structures, when viewed in an optical axis direction of light emitted from the first and second light emitting structures (first light emission parts 100a and second light emission parts 100a, see Fig. 4 and 12 in array),
wherein the first light emitting structure (from left and in the X-axis direction show first light emission parts 100a) comprises a first DBR layer (103 portion of first light emission parts 100a, see Fig. 4-5 and 12, [0065]) of a first conductivity type (n, [0065]), a second DBR layer (107 portion of second light emission parts 100a, see Fig. 4-5 and 12, [0070]) of a second conductivity type (p, [0070]), and a first active layer (105 portion of first light emission parts 100a, [0063]) disposed between the first DBR layer (103) and the second DBR layer (107),
wherein the second light emitting structure (from left and in the X-axis direction show second light emission parts 100a, see Fig. 4 and 12 in array) comprises a third DBR layer (103 portion of second light emission parts 100a, see Fig. 4-5 and 12, [0065]) of the first conductivity type (n, [0065]), a fourth DBR layer (107 portion of second light emission parts 100a, see Fig. 4-5 and 12, [0070]) of the second conductivity type (p, [0070]), and a second active layer (105 portion of second light emission parts 100a, [0063]) disposed between the third DBR layer (103) and the fourth DBR layer (107),
wherein the dummy structure (100d, [0062], Note: the dummy structure 100d disposed in a second region that is around the first region in a closed loop shape to surround the first region, see Fig. 4 and 12 in array) comprises a first conductivity type DBR layer (103 in region of the electrode pad 100b, see Fig. 12) and a second conductivity type DBR layer (107 in region of the electrode pad 100b, see Fig. 12), and
wherein the first DBR layer (103), the third DBR layer (103), and the first conductivity type DBR layer (103) are disposed to overlap with each other in a direction perpendicular to the optical axis (see Fig. 4-5 and 12).
Allowable Subject Matter
Claims 26-27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 26 identified distinct feature “wherein, when viewed from the optical axis direction, the first electrode includes a plurality of openings, and the second DBR layer of the first light emitting structure and the fourth DBR layer of the second light emitting structure are disposed in the plurality of openings.”
The dependent claim 27 identified distinct feature “wherein the first electrode is disposed in direct contact with an upper surface of the first DBR layer and an upper surface of the third DBR layer, and
wherein the second electrode is electrically insulated from the second conductivity type DBR layer of the dummy structure.”
The dependent claim 30 identified distinct feature “wherein the first conductivity type DBR layer of the dummy structure and the second conductivity type DBR layer of the dummy structure are electrically connected in common.”
The closest prior art Takana (US 2007/0241354 A1; hereinafter ‘Takana’), IRINODA (US 2011/0304682 A1; hereinafter ‘Irinoda’), and Kageyama (US 2009/0245312 A1; hereinafter ‘Kageyama’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Response to Arguments
Applicant’s arguments with respect to claims 11 and 13-30 have been considered but are moot because a new reference (Irinoda figures. 3 and 4) combination with prior art of record have been applied to remedy any argued deficiencies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815